DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 1, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the retention hole extending from an interior surface of the wall to the top surface and having a closed perimeter; wherein the one or more orientation features are disposed between the pair of sidewalls and adjacent the retention hole, and in combination with all other elements of claim 1.
Per independent claim 12, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure an orientation insert at least partially received within the cavity such that a portion of the orientation insert protrudes out of the body, the orientation insert including: one or more orientation features positioned at a top surface of the orientation insert, wherein the top surface is proximate an outer surface of the body; one or more electrical couplers in direct contact with the at least two electrical conductors and configured to receive electrical power from the at least two electrical conductors, and in combination with all other elements of claim 12.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 dated 6/9/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833   


/EDWIN A. LEON/Primary Examiner, Art Unit 2833